Citation Nr: 9914480	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-20 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to assignment of a higher disability 
evaluation for post-traumatic stress disorder (PTSD), to 
include dysthymia, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for fungal infection of 
the skin.

5.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

6.  Entitlement to service connection for balance problems.

7.  Entitlement to service connection for cold injury 
residuals.

8.  Entitlement to service connection for a hiatal hernia 
with gastroesophageal reflux disease, to include as secondary 
to service-connected PTSD.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for a higher disability 
rating for PTSD, to include dysthymia, has been received by 
the RO.

2.  The veteran engaged in active combat during service.

3.  The veteran's PTSD symptoms are productive of no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

4.  The veteran currently has bilateral hearing loss and 
tinnitus, which are related to his history of in-service 
noise exposure.  

5.  There is no competent medical evidence of record of a 
current diagnosis of a fungal infection of the skin, 
degenerative joint disease of the lumbar spine, balance 
problems, or cold injury residuals, that is related to an 
incident of the veteran's active military service.

6.  There is no competent medical evidence of record of a 
nexus, or link, between any current hiatal hernia with 
gastroesophageal reflux disease, and the veteran's service-
connected PTSD, to include dysthymia, or an incident of the 
veteran's active military service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for assignment of a disability 
evaluation in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.125- 4.130, Diagnostic Code 9411 (1998).

2.  Hearing loss was incurred in active military service.  
38 U.S.C.A. §§ 1154(b), 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

3.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1154(b), 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

4.  The veteran has not presented evidence of well grounded 
claims for a fungal infection of the skin, degenerative joint 
disease of the lumbar spine, balance problems, or cold injury 
residuals.  38 U.S.C.A. § 5107 (West 1991).  

5.  The veteran has not presented evidence of a well grounded 
claim for a hiatal hernia with gastroesophageal reflux 
disease, including as secondary to service-connected PTSD.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Board finds that the veteran's claim for an evaluation in 
excess of 30 percent for PTSD is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1; see Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999). 

In an April 1998 rating decision, the veteran was granted 
service connection for PTSD, to include dysthymia.  A 30 
percent evaluation was assigned from September 1997.  That 
evaluation is currently in effect, and is the subject of this 
appeal.  

The RO assigned a 30 percent evaluation for PTSD, to include 
dysthymia, according to current regulations for evaluating 
mental disorders.  Those regulations state that a mental 
disorder shall be evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination."  38 C.F.R. 
§ 4.126(a) (1998).  A 30 percent evaluation is assigned if 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, mild memory loss.  A 50 percent evaluation 
requires evidence of occupational and social impairment due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9403 (1998).

The Board has thoroughly reviewed the evidence of record, 
however, for the following reasons and bases, the Board finds 
that the currently assigned 30 percent evaluation is 
appropriate, and there is no basis for assigning a higher 
evaluation for PTSD at this time.  In that regard, the Board 
notes that although the veteran was discharged from service 
in 1946, the record is essentially devoid of any medical 
evidence regarding mental disorders until long after his 
service separation.  Private medical records from the Family 
Practice Associates contain diagnoses of depression beginning 
in February 1996, for which the veteran was prescribed 
Prozac.  

In February 1998, the veteran underwent a VA examination for 
mental disorders.  He was diagnosed with moderate PTSD and 
severe dysthymia, in partial remission.  The veteran 
indicated that while in service, he was in an area of intense 
combat, often experiencing loss of friends and prolonged 
stress and intensity.  The veteran was appropriately dressed 
for the examination, and appeared friendly and cooperative.  
He was well oriented to time, place, and person.  His affect 
showed mild agitation, to mild to moderate anxiety, with 
minimal depression present.  His mood was stable in the 
interview, and he did not present any tangential fragmented 
thinking.  There was no evidence of underlying psychotic 
thought process, and there were no delusions, hallucinations, 
or suicidal ideations present.  Recent and remote memory 
showed no particular deterioration.  There was some evidence 
of obsessive-compulsive traits, but his judgment and insight 
were intact. 

The examiner indicated that the veteran had severe depression 
that accompanied his PTSD.  The examiner also indicated that 
the veteran's condition had improved over the past several 
years since he had been taking Prozac.  Additionally, the 
examiner opined that "this veteran has had moderate to 
severe [PTSD] that has not come to the attention of anybody 
up until recent years, when active intervention has reduced 
it to moderate severity."  It was also the examiner's 
opinion that treatment should continue.  A Global Assessment 
of Functioning score of 65 was assigned, which is indicative 
of mild symptomatology, according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV).  See 38 C.F.R. 
§ 4.130.  A February 1998 VA neurological examination 
indicated that the veteran had been taking Prozac for two 
years, with good response, and he was diagnosed with major 
depression.

In light of the foregoing, the Board is not persuaded that 
the veteran's PTSD is disabling to such a degree as to 
warrant an evaluation in excess of 30 percent.  In that 
regard, while the veteran demonstrates evidence of depression 
and anxiety, the evidence is negative for any findings of a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impaired memory, judgment, 
and thinking; and disturbances of motivation and mood, so as 
to warrant a 50 percent evaluation under Diagnostic Code 
9411.  In fact, as described above, the evidence seems to be 
reflective of minimal symptomatology at most, a finding 
supported by the GAF score of 65.  In conclusion, after a 
review of all the evidence of record, the Board finds that 
the currently assigned 30 percent evaluation is appropriate, 
and the appeal is denied.  See 38 C.F.R. §§ 4.125- 4.130, 
Diagnostic Code 9411 (1998).

In reaching this decision, the Board has considered the 
complete history of the veteran's PTSD, as well as the 
current clinical manifestations of this disability and its 
effect on the veteran's earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41.  All other pertinent aspects of 38 C.F.R. 
Parts 3 and 4 have also been considered.  Should the 
veteran's disability increase in severity, he may be entitled 
to a higher evaluation; however, at present, there is no 
basis for an evaluation in excess of 30 percent.  See 
38 C.F.R. § 4.1.

Finally, the record does not reflect, nor is it contended 
otherwise, that the veteran's PTSD, to include dysthymia, 
interferes with his employability beyond that already 
contemplated in the VA Schedule for Rating Disabilities.  In 
that regard, the Board finds no evidence of record that the 
veteran's PTSD has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 30 
percent evaluation), or necessitated any recent periods of 
hospitalization, such that application of the regular 
schedular standards is impracticable.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  Service Connection

The law provides that service connection may be granted for 
diseases or injuries incurred or aggravated while in active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Moreover, service connection may be granted for 
disabilities that are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Furthermore, any additional disability resulting from the 
aggravation of a non-service connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997).  

Alternatively, the United States Court of Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter "Court") has indicated that 
a claim may be well grounded based on application of the rule 
for chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that an appellant had a chronic condition either in service 
or during an applicable presumption period and that the 
appellant still has such condition.  Savage, 10 Vet. App. at 
498.  That evidence must be medical, unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

The Board notes that the veteran was awarded the Combat 
Infantryman's Badge and the Bronze Star Medal for his period 
of active military service, which is indicative of combat 
service.  In establishing service connection for combat 
veterans, the law provides that notwithstanding the absence 
of a record of an in-service injury, lay or other evidence 
may be acceptable as sufficient proof of service connection 
of a disease or injury if such evidence is consistent with 
the circumstances, conditions, or hardships of service.  
38 U.S.C.A. § 1154(b).  Further, every reasonable doubt shall 
be resolved in favor of the veteran; and clear and convincing 
evidence is required to rebut service connection.  Id. 

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), a three-
step analysis was established for applying 38 U.S.C.A. 
§ 1154(b), for combat veterans.  First, it must be determined 
whether the veteran submitted satisfactory lay or other 
evidence of service incurrence of an injury or disease.  
Collette, 82 F.3d at 393.  This requirement is satisfied if 
the veteran's evidence, in isolation from other evidence, 
appears credible such that it would allow a reasonable fact-
finder to conclude that the alleged injury or disease was 
incurred in the veteran's combat service.  Id.  Second, the 
evidence must be "consistent with the circumstances, 
conditions, or hardships of such service."  Id., citing 
38 U.S.C.A. § 1154(b).  If both of these steps are satisfied, 
then a factual presumption arises that the veteran's alleged 
disease or injury was incurred or aggravated in service; and 
this presumption may only be rebutted with clear and 
convincing evidence.  Id.  The Board notes that the veteran 
must still satisfy the nexus requirement by presenting 
competent medical evidence that a current disability is 
related to service.  See Libertine v. Brown, 9 Vet. App. 521, 
524 (1996); Caluza v. Brown, 7 Vet. App. 498 at 507 (1995).

As a preliminary matter, the Board notes that it appears from 
the record that the veteran's service medical records are for 
the most part unavailable.  Nevertheless, as is noted below, 
the absence of the veteran's service medical records does not 
prevent the Board from rendering an equitable determination 
with respect to the claims on appeal.

A.  Hearing Loss and Tinnitus

In establishing service connection for defective hearing, the 
primary focus is on the veteran's current condition.  If 
there is a current disability, evidence must be submitted 
that establishes a causal connection between service and the 
current disability.  See Hensley v. Brown, 5 Vet. App. 155, 
160 (1993); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
Thus, service connection may be established even though the 
veteran may not have had hearing loss at separation from 
service, provided there is medical evidence to that effect.  

As noted earlier, the veteran's service medical records are 
unavailable.  As such, there is no evidence of in-service 
hearing loss.  However, the Board acknowledges that the 
veteran served in active combat during service.  Furthermore, 
in a December 1997 VA examination, the veteran indicated that 
he served in an infantry unit in service, and he was exposed 
to combat noise.  The veteran also indicated that he 
experienced a constant, bilateral, ringing tinnitus, which 
had been present for many years, and which he believed began 
when he was exposed to combat noise.  The veteran described 
the tinnitus as bothersome.  

The examiner indicated that pure tone testing for the right 
ear revealed mild to profound sensorineural hearing loss in 
the right ear, from 1500 Hertz to 8000 Hertz.  The left ear 
manifested moderate impairment from 250 Hertz to 2000 Hertz, 
with a profound loss from 3000 to 8000 Hertz.  The examiner 
stated that the test results were "consistent with the 
veteran's history of noise exposure."

The foregoing evidence clearly indicates that the veteran 
currently has bilateral hearing loss.  Moreover, despite the 
absence of service medical records, the Board finds that in 
the absence of clear and convincing evidence to the contrary, 
it is reasonable to presume that the veteran's bilateral 
hearing loss and tinnitus was incurred by exposure to 
acoustic trauma in active military service, as the veteran 
contends.  See 38 U.S.C.A. § 1154(b) and Collette, 82 F.3d at 
393.  This finding is further supported by the examiner's 
statement that the veteran's hearing test results were 
consistent with his history of noise exposure.   

In light of the veteran's combat service, his history of in-
service acoustic trauma, and his current hearing loss and 
complaints of tinnitus, the Board finds that there is an 
approximate balance of positive and negative evidence, such 
that, resolving the benefit of the doubt in the veteran's 
favor, service connection is granted for bilateral hearing 
loss and for tinnitus.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 56.

B.  Fungal Infection of the Skin

The veteran contends that he currently has a skin disorder 
that is related to his active military service.  The Board 
has thoroughly reviewed the evidence of record, and finds 
that for the following reasons and bases, the veteran's claim 
must be denied as not well grounded.  

As noted earlier, the veteran's service medical records are 
unavailable, apart from a record dated in March 1943, which 
reflects a diagnosis of trichophytosis corporis.  Following 
service separation, the medical evidence of record is 
essentially negative for a skin disorder, aside from an 
incident in 1995, when the veteran was seen at the Kearney 
Clinic with a rash after working in the country.  

In December 1997, the veteran submitted copies of letters he 
had sent his parents while he was in service in 1943, in 
which he described a skin disorder for which he was 
hospitalized and treated.  At one point, he indicated that 
the disorder was ringworm.  

In a February 1998 VA examination, the veteran was diagnosed 
with a fungal infection of the skin.  He was noted to have a 
rash on the back of the elbow, on the left leg, and the left 
knee joint.  The examiner indicated that the veteran had no 
complaints of the disease he had in 1943, and there was no 
pruritus, and no pain.  

In light of the foregoing, the Board finds that the veteran 
has presented adequate evidence of a current fungal infection 
of the skin.  However, even accepting that the veteran had a 
fungal infection of the skin in service, there is no 
competent medical evidence of a nexus, or link, between any 
current fungal infection of the skin and an incident of the 
veteran's military service, including an in-service skin 
disorder.  See Epps, 126 F. 3d at 1468; see also 38 U.S.C.A. 
§ 1154(b); Collette, 82 F.3d at 393.  

As the record does not indicate that the veteran has any 
medical expertise or training, he is not competent to comment 
on the presence of a current disorder and to causally relate 
any current disorder to an incident of active service.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions 
of medical etiology cannot constitute evidence to render a 
claim well grounded under section 5107(a)); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (laypersons are 
not competent to render medical opinions).  Rather, competent 
medical evidence is required to establish a nexus, or link, 
to active military service, in order to satisfy the elements 
of a well grounded claim.  In the absence of evidence of the 
requisite medical nexus evidence, the claim must fail.

C.  Degenerative Joint Disease of the Lumbar Spine/Status 
post Microdiskectomy

The evidence of record reveals that in December 1993, the 
veteran underwent a microdiskectomy, L4-L5, left side.  In a 
February 1998 VA examination, the veteran was diagnosed with 
degenerative joint disease of the lumbar spine and status 
post microdiskectomy, L4/L5.  The veteran complained of back 
pain, on and off, for about 50 years.  He had a back 
operation in November 1993.  He currently complained of back 
pain, but no weakness, stiffness, fatigability, or lack of 
endurance.  

In light of the foregoing, the Board finds that although the 
veteran has presented adequate evidence of a current back 
disorder, his appeal must fail as there is no medical 
evidence of a nexus, or link, between any current back 
disorder and an incident of the veteran's active military 
service.  See Epps, 126 F. 3d at 1468.  Moreover, although 
the record reflects that the veteran complained of back pain 
for 50 years, the veteran has described no specific in-
service incident in which he may have injured his back.  See 
38 U.S.C.A. § 1154(b).  In the absence of medical evidence of 
a relationship between a current back disorder and the 
veteran's active service, the appeal must fail as not well 
grounded.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494-495.

D.  Balance Problems

The evidence of record indicates that in April 1996, the 
veteran was seen by John W. Pflug, M.D., with complaints of 
unsteadiness and dizzy type symptoms.  He underwent an MRI, 
which was normal, and there was no diagnosis of a disorder 
manifested by balance problems.  In fact, the record is 
completely devoid of any medical evidence that the veteran 
has balance problems.  As such, in the absence of a current 
diagnosis of a disorder manifested by balance problems, the 
veteran's appeal as to that issue must fail as not well 
grounded.  See Epps, 126 F. 3d at 1468; see also Grottveit, 5 
Vet. App. at 93 (laypersons are not competent not comment on 
the presence of a disorder and to relate it to active 
service).

E.  Cold Injury Residuals

In February 1998, the veteran underwent a VA examination, and 
was diagnosed with a history of cold injury.  The veteran 
indicated that while in service, he had to march through the 
snow for one year, and sustained cold hands and legs.  He 
indicated that he did not have any swelling or frost bite.  
He also indicated that he still had cold feet and legs, but 
no numbness.  Besides the veteran's contentions, the record 
is unremarkable for any evidence of current cold injury 
residuals.  As such, in the absence of a current diagnosis of 
a disorder manifested by residuals of cold injury, the 
veteran's appeal as to that issue must fail as not well 
grounded.  See Epps, 126 F. 3d at 1468; see also Grottveit, 5 
Vet. App. at 93 (laypersons are not competent not comment on 
the presence of a disorder and to relate it to active 
service).


F.  Hiatal Hernia with Gastroesophageal Reflux Disease

The veteran contends that he currently has a hiatal hernia 
with gastroesophageal reflux disease, as secondary to his 
service-connected PTSD, to include dysthymia.  The Board has 
thoroughly reviewed the evidence of record, and finds that 
the veteran's claim must fail as not well grounded.  

Private medical records from the Kearney Clinic reveal that 
the veteran was seen with gastritis in June 1993.  
Additionally, private medical records from Family Practice 
Associates indicated that the veteran was seen with 
gastritis, beginning around December 1996.  Most recently, in 
February 1998, the veteran underwent a VA examination and was 
diagnosed with a hiatal hernia with gastroesophageal reflux 
disease.  As such, the Board does not dispute that the 
veteran currently has the claimed disorder.  See Epps, 126 F. 
3d at 1468.   However, the examiner in the February 1998 VA 
examination specifically negated a relationship between the 
claimed disorder and the veteran's service-connected PTSD, as 
the veteran contends.  Thus, there is no basis for 
establishing secondary service connection.  See 38 C.F.R. 
§ 3.310(a).  Further, there is no competent medical opinion 
of record of a nexus, or link, between any current hiatal 
hernia with gastroesophageal reflux disease, and an incident 
of the veteran's active military service, so as to warrant a 
grant of service connection on a direct basis.  See Epps, 126 
F. 3d at 1468; see also Grottveit, 5 Vet. App. at 93 
(laypersons are not competent not comment on the presence of 
a disorder and to relate it to active service).  As such, the 
veteran's appeal must fail as not well grounded.  

G.  Conclusion

As noted above, service connection is granted for bilateral 
hearing loss and for tinnitus.  However, in the absence of 
evidence of well grounded claims, service connection for a 
fungal infection of the skin, for degenerative joint disease 
of the lumbar spine, for balance problems, for cold injury 
residuals, and for a hiatal hernia with gastroesophageal 
reflux disease, is denied, and the VA has no further duty to 
assist the veteran in establishing those claims.  See Epps, 
126 F.3d at 1469 ("there is nothing in the text of 
[38 U.S.C.A.] § 5107 to suggest that the [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well grounded' claim").  The Board points 
out that the absence of the veteran's service medical records 
is not determinative to the outcome of this appeal, because 
even accepting the presence of the claimed disorders in 
service, the appeal would still fail as there is no medical 
nexus evidence relating any current diagnosis of a fungal 
infection of the skin, degenerative joint disease of the 
lumbar spine, balance problems, cold injury residuals, and a 
hiatal hernia with gastroesophageal reflux disease, to an 
incident of military service. 

The Board is not aware of the existence of any additional 
evidence, that would well-ground the veteran's claims.  See 
McKnight v. Gober, 131 F.3d 1483 ( Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  The Board also views 
its discussion as sufficient to inform the veteran of any 
evidence necessary to complete his application for claims for 
service connection for a fungal infection of the skin, for 
degenerative joint disease of the lumbar spine, for balance 
problems, for cold injury residuals, and for a hiatal hernia 
with gastroesophageal reflux disease.  In that regard, 
competent medical evidence is needed of a current diagnosis 
of the claimed disorders, which is causally related by a 
competent medical opinion to an incident of the veteran's 
active military service.

III.  Miscellaneous Contentions

The Board notes that in a May 1998 statement from the 
veteran's representative, as well as in a VA Form 9, received 
in October 1998, the veteran's representative included the 
following contentions:  1) entitlement to an 
advisory/independent medical opinion; 2) inadequate VA 
examination; and 3) inadequate reasons and bases.  The 
representative did not indicate the reasons behind the 
foregoing contentions, nor did he specify which VA 
examination he contended was inadequate.  In any event, the 
Board finds that the foregoing contentions are without merit.  

Initially, the Board notes that with respect to the claims 
denied as not well grounded, there is no duty to assist the 
veteran, including providing an additional VA examination.  
See Slater v. Brown, 9 Vet. App. 240 (1996); Franzen v. 
Brown, 9 Vet. App. 235 (1996).  Further, with respect to the 
VA examination for PTSD, the Board finds that the most recent 
VA examination report of record, dated in February 1998, 
reflects that the VA examiner recorded the veteran's past 
medical history and current complaints, an examination was 
conducted, and the examiner offered an assessment of the 
veteran's PTSD and dysthymia.  As such, the Board finds that 
the foregoing examination is adequate for rating purposes.  
Moreover, the Board is satisfied that the RO provided 
adequate reasons and bases for the prior denials, as the 
evidence was set forth, along with pertinent laws and 
regulation.  In conclusion, the Board finds no basis for 
conducting an independent medical examination; the Board 
finds that the VA examinations of record were adequate; and 
the Board finds that the RO provided adequate reasons and 
bases for their decisions in this appeal.  


ORDER

An evaluation in excess of 30 percent for PTSD, to include 
dysthymia, is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

In the absence of evidence of well grounded claims, service 
connection for a fungal infection of the skin, for 
degenerative joint disease of the lumbar spine, for balance 
problems, for cold injury residuals, and for a hiatal hernia 
with gastroesophageal reflux disease, is denied.  


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

